Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 Claims 9-11 are cancelled.  Claims 1-8 and 12-23 are pending.  Claims 5-8 and 12-23 are withdrawn.  Claims 1-4 are examined herein.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the double patenting rejections of the last Office action moot, therefore hereby withdrawn.
Updated search and consideration have been performed, the following new rejection will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gwag et al. (US 8,455,470 B2; of record), and as evidenced by KR 102398194 B1 (English abstract provided; hereinafter ‘194).
The instant claims are generally drawn to a composition comprising 1-1000 mg of the compound shown below, and a pharmaceutically acceptable excipient selected from croscarmellose sodium, crude ash, and silicon dioxide.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Gwag et al. discloses the compound 2 (i.e. the instant election; shown below; see, for example, column 7, the figures, the example, and the whole document; related to claims 2 and 3) and the use in a composition which is administered in amounts of, for example, preferably 0.1 mg/kg to approximately 10 g/kg (see, for example, column 9 lines 51-61) and exemplifies different amounts including 25 mg/kg (the Examiner calculates that 25 mg/kg in a mouse is equivalent to 125 mg in a 60 kg human; see, for example, the Figures and the Examples).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Gwag et al. teaches that the compound can be used in combination with excipients (see, for example, column 8 lines 53-61) and exemplifies uses in with a pharmaceutically acceptable excipient (see, for example, Example 4 at column 18).
Gwag et al. does not specifically disclose the instantly claimed amount or the instantly claimed specific excipients.
The ‘194 document evidences croscarmellose sodium, ash, and silicon dioxide were used as pharmaceutically acceptable excipients.
It would have been obvious to one of ordinary skill in the art to make and use the instant composition because all of the claimed elements are disclosed in the prior art.
One of ordinary skill would be motivated to make and use a composition of the instantly claimed compound in the instantly claimed amounts because the prior art discloses the use of just such a composition in amounts that meet the requirements of the claimed range.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 
One of ordinary skill would have been motivated to use one of the claimed excipients because the prior art discloses the use of the instant compound in a composition with excipients, and the instant excipients were known to be excipients.  One of ordinary skill would have used the claimed compound with the claimed excipients, and would have done so with a reasonable expectation of success.  As stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”  Absent criticality, the substitution of one inactive excipient for another would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 8,455,470 B2 as evidenced by KR 102398194 B1 (English abstract provided; hereinafter ‘194). Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to a composition of compounds of formula I, including 2-hydroxy-5-[2-(4-trifluoromethyl-phenyl)-ethylamino]benzoic acid (shown below), and a pharmaceutically acceptable excipient selected from croscarmellose sodium, crude ash, and silicon dioxide.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patent uses the instant election (2-hydroxy-5-[2-(4-trifluoromethyl-phenyl)-ethylamino]-benzoic acid) in a method, thus anticipating the instant compound, but does not specifically disclose the excipients.
Those of skill in the art understand that active agents essentially always need to be used with acceptable excipients.  One of ordinary skill would have immediately envisaged the use of the instant compound as a composition in a pharmaceutically acceptable excipient.
The ‘194 document evidences croscarmellose sodium, ash, and silicon dioxide were used as pharmaceutically acceptable excipients.
One of ordinary skill would have been motivated to use one of the claimed excipients because the patent discloses the use of the instant compound, and the instant excipients were known to be excipients.  One of ordinary skill would have used the claimed compound with the claimed excipients, and would have done so with a reasonable expectation of success.  As stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”  Absent criticality, the substitution of one inactive excipient for another would have been obvious.
Thus, the patented claims make the instant claims obvious.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-15, 22, 24-26, 28, 29, 32, and 33 of copending Application No. 17/197,736 as evidenced by KR 102398194 B1 (English abstract provided; hereinafter ‘194).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to a composition of compounds of formula I (shown below), and a pharmaceutically acceptable excipient selected from croscarmellose sodium, crude ash, and silicon dioxide.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

  The copending claims are generally drawn to compositions and methods that utilize compounds such as 2-Hydroxy-5-(2,3,5,6-tetrafluoro-4-trifluoromethylbenzylamino)benzoic acid which anticipates the instant compound andcomposition, but does not specifically disclose the excipients.
With respect to the instant limitation drawn to the use of a pharmaceutically acceptable excipient, the copending claims are generally drawn to the use of the compound therein in a composition, and those of skill in the art understand that active agents essentially always need to be used with acceptable excipients.  One of ordinary skill would have immediately envisaged the use of the instant compound as a composition in a pharmaceutically acceptable excipient.
The ‘194 document evidences croscarmellose sodium, ash, and silicon dioxide were used as pharmaceutically acceptable excipients.
One of ordinary skill would have been motivated to use one of the claimed excipients because the copending claims disclose the use of the instant compound, and the instantly claimed excipients were known to be useful as excipients.  One of ordinary skill would have used the claimed compound with the claimed excipients, and would have done so with a reasonable expectation of success.  As stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”  Absent criticality, the substitution of one inactive excipient for another would have been obvious.
Thus, the copending claims make the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
 Claims 9-11 are cancelled.  Claims 5-8 and 12-23 are withdrawn.  Claims 1-4 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627